DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11,13-18, 21-25, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0330641 A1) in view of Yang et al. (US 20190223038 A1).

Zhang et al. disclose a measurement method by user equipment using a target unlicensed frequency band with the following features: regarding claim 1, a method comprising: receiving configuration information indicative of a measurement mode in relation to a neighbor cell, deriving said measurement mode of said neighbor cell from said configuration information, and measuring a reference signal of said neighbor cell based on said measurement mode (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0058, 0074, 0091. 0096, 0124, 0127, 0132, 0158] summarized as “a method comprising: receiving configuration information indicative of a measurement mode in relation to a neighbor cell (i.e. a serving base station 2 (fig. 13)  sends the measurement configuration information to the user equipment 1 (fig. 8) in a serving cell, wherein the configuration information is used to deriving said measurement mode of said neighbor cell from said configuration information (i.e. the configuration information, sent by the serving base station 2 to instruct the user equipment 1 to configure a first measurement mode or a second measurement mode, and the user equipment selects the first measurement mode or the second measurement mode to measure a radio condition of the target neighboring cell), and measuring a reference signal of said neighbor cell based on said measurement mode (i.e. selecting, for example, the first measurement mode to measure the radio condition of the target cell in unlicensed frequency band, where the first measurement mode indicates measurement performed is based on a reference signal)”).
Zhang et al. also disclose the following features: regarding claim 4, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said carrier related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a public land mobile network, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said measurement mode used on said public land mobile network related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a frequency, and in relation to said deriving, said method further comprises inferring, as said measurement mode of said neighbor cell, said 
Zhang et al. is short of expressly teaching “deriving said measurement mode of said neighbor cell from said configuration information”.
Yang et al. disclose a method of beam measurement by a terminal with the following features: regarding claim 1, deriving said measurement mode of said neighbor cell from said configuration information (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0006, 0012 & 0083-0086] summarized as “deriving said measurement mode of said neighbor cell from said configuration information (i.e. terminal 1 (fig. 2) receives measurement configuration information sent by network device, and the measurement configuration information is configured to indicate a parameter used during measurement, the terminal performs beam measurement according to the corresponding measurement mode, for example, a measurement mode 1, wherein, position of a reference signal is used during measurement of each beam, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of deriving measurement mode of neighbor cell from configuration information. The motivation of using these functions is that it is more cost effective and dynamic.
Yang et al. also disclose the following features: regarding claim 8, wherein: said configuration information is indicative of that the same measurement mode is applied on all cells, wherein, in relation to said deriving, the method further comprises adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, wherein, in relation to said deriving, the method further comprises adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that the same measurement mode is not applied on all cells, wherein, in relation to said deriving, the method further comprises reading said measurement mode of said neighbor cell from a master information block 
Regarding claim 11:
Zhang et al. disclose a measurement method by user equipment using a target unlicensed frequency band with the following features: regarding claim 11, a method comprising: determining a measurement mode of a neighbor cell of a served terminal, and transmitting configuration information indicative of said measurement mode of said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0058, 0074, 0091. 0096, 0124, 0127, 0132, 0158] summarized as “a method comprising: determining a measurement mode of a neighbor cell of a served terminal, and transmitting configuration information indicative of said measurement mode of said neighbor cell (i.e. a serving base station 2 (fig. 13) sends measurement configuration information to the user equipment 1 (fig. 8) in a serving cell, wherein the 
Zhang et al. also disclose the following features: regarding claim 13, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, or said configuration information is indicative of a measurement mode used on a public land mobile network, or said configuration information is indicative of a measurement mode used on a frequency (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”); regarding claim 14, wherein: said configuration information includes information indicating a measurement mode used on said neighbor cell, or said configuration information includes information indicating measurement modes not used on said neighbor cell (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first 
determining a measurement mode of a neighbor cell of a served terminal”.
Yang et al. disclose a method of beam measurement by a terminal with the following features: regarding claim 11, determining a measurement mode of a neighbor cell of a served terminal (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0006, 0012 & 0083-0086] summarized as “determining a measurement mode of a neighbor cell of a served terminal (i.e. network device (fig. 2) determines a measurement mode for terminal 1 to use for measuring neighboring cell, and the determination procedure comprising that the terminal 1 (fig. 2) receives measurement configuration information from the network device, and the measurement configuration information is configured to indicate a parameter used during measurement, the terminal performs beam measurement according to the corresponding measurement mode, for example, a measurement mode 1, wherein, position of a reference signal is used during measurement of each beam, and the terminal, when measuring that different beam sending modes are adopted for the multiple cells, may recommend the new measurement mode, for example, a measurement mode 3 to the serving network device through a feedback mechanism, and the network device may configure a better measurement mode for the terminal, so that the terminal may adopt the better measurement mode and uses that for the measurement)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of determining a measurement mode of a neighbor cell 
Yang et al. also disclose the following features: regarding claim 17, wherein: said configuration information is indicative of that the same measurement mode is deployed on all cells, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, or said configuration information is indicative of that the same measurement mode is not deployed on all cells, or said configuration information is indicative of that said measurement mode of said neighbor cell is to be read from a master information block of said neighbor cell (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0083-0086] summarized as “the terminal performs beam measurement according to the corresponding measurement mode, for example, a measurement mode 1, and the terminal, when measuring that different beam sending modes are adopted for the multiple cells, may recommend the new measurement mode, for example, a measurement mode 3 to the serving network device through a feedback mechanism, and the network device may configure a better measurement mode for the terminal, so that the terminal may adopt the better measurement mode for measurement”);
Regarding claim 18:
Zhang et al. disclose a measurement method by user equipment using a target unlicensed frequency band with the following features: regarding claim 18, an apparatus comprising: at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another an apparatus comprising: at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform (i.e. UE 1 (fig. 8) comprising of a processor 61, a memory 62 interface comprising of input apparatus 63 and output apparatus 64 communicates with other cells/base station, and program may be stored in a computer readable storage medium, when the program runs, the steps of the method embodiments are performed), receiving configuration information indicative of a measurement mode in relation to a neighbor cell (i.e. a serving base station 2 (fig. 13) sends the measurement configuration information to the user equipment 1 (fig. 8) in a serving cell, wherein the configuration information is used to instruct the user equipment to configure a first measurement mode or a second measurement mode to a neighboring cell), deriving said measurement mode of said neighbor cell from said configuration information (i.e. the configuration information, sent by the serving base station 2 to instruct the user equipment 1 to configure a first measurement mode or a second measurement mode, and measuring a reference signal of said neighbor cell based on said measurement mode (i.e. selecting, for example, the first measurement mode to measure the radio condition of the target cell in unlicensed frequency band, where the first measurement mode indicates measurement performed is based on a reference signal)”).
Zhang et al. also disclose the following features: regarding claim 21, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said carrier related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a public land mobile network, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said public land mobile network related to said neighbor cell, or said configuration information is indicative of a measurement mode used on a frequency, and in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform inferring, as said measurement mode of said neighbor cell, said measurement mode used on said frequency related to said neighbor cell (Fig. 5, a 
Zhang et al. is short of expressly teaching “deriving said measurement mode of said neighbor cell from said configuration information”.
Yang et al. disclose a method of beam measurement by a terminal with the following features: regarding claim 18, deriving said measurement mode of said neighbor cell from said configuration information (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0006, 0012 & 0083-0086] summarized as “deriving said measurement mode of said neighbor cell from said configuration information (i.e. terminal 1 (fig. 2) receives measurement configuration information sent by network device, and the measurement configuration information is configured to indicate a parameter used during measurement, the terminal performs beam measurement according to the corresponding measurement mode, for example, a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of deriving measurement mode of neighbor cell from configuration information. The motivation of using these functions is that it is more cost effective and dynamic.
Yang et al. also disclose the following features: regarding claim 25, wherein: said configuration information is indicative of that the same measurement mode is applied on all cells, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform adopting, as said measurement mode of said neighbor cell, a measurement mode used on a present cell, or said configuration information is indicative of that said measurement mode used on said present cell is to be adopted as said measurement mode of said neighbor cell, wherein, in relation to said deriving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform adopting, as said measurement mode of 
Regarding claim 28:
Zhang et al. disclose a measurement method by user equipment using a target unlicensed frequency band with the following features: regarding claim 28, an apparatus comprising: at least one processor, at least one memory including computer program an apparatus comprising: at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform (i.e. network device 2 (fig. 13) comprising of a processor 71, a memory 72 interface comprising of input apparatus 73 and output apparatus 74 communicates with other cells/base station, and program may be stored in a computer readable storage medium, when the program runs, the steps of the method embodiments are performed),
determining a measurement mode of a neighbor cell of a served terminal, and transmitting configuration information indicative of said measurement mode of said neighbor cell (i.e. a serving base station 2 (fig. 13) sends measurement configuration information to the user equipment 1 (fig. 8) in a serving cell, wherein the configuration information is used to instruct the user equipment of the determined measurement mode to configure a first measurement mode or a second measurement mode in relation to a neighbor cell, and the user equipment selects the determined first measurement mode or second measurement mode to measure a radio condition of the 
Zhang et al. also disclose the following features: regarding claim 30, wherein: said configuration information is indicative of a measurement mode used on said neighbor cell, or said configuration information is indicative of a measurement mode used on a carrier, or said configuration information is indicative of a measurement mode used on a public land mobile network, or said configuration information is indicative of a measurement mode used on a frequency (Fig. 5, a schematic structural diagram of an acquiring module in fig. 4, see teachings in [0050 & 0158, ] summarized as “configuration information sent by the serving base station 2 to the UE 1 with the information to configure the first measurement mode or the second measurement mode used for neighboring cell”).
Zhang et al. is short of expressly teaching “determining a measurement mode of a neighbor cell of a served terminal”.
Yang et al. disclose a method of beam measurement by a terminal with the following features: regarding claim 28, determining a measurement mode of a neighbor cell of a served terminal (Fig. 6, a schematic diagram of a measurement mode, see teachings in [0006, 0012 & 0083-0086] summarized as “determining a measurement mode of a neighbor cell of a served terminal (i.e. network device (fig. 2) determines a measurement mode for terminal 1 to use for measuring neighboring cell, and the determination procedure comprising that the terminal 1 (fig. 2) receives measurement 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of determining a measurement mode of a neighbor cell of a served terminal. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2, 12, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0330641 A1) in view of Yang et al. (US 2019/0223038 A1) as applied to claim 1, 11, 18 and 28 above, and further in view of Thangarasa et al. (US 2019/0021021 A1).


Thangarasa et al. disclose a method for adapting a measurement procedure of narrowband IoT with the following features: regarding claim 2, wherein: said measurement mode of said neighbor cell is a measurement mode related to one of an inband operation mode of said neighbor cell, a guard-band operation mode of said neighbor cell, and a stand-alone operation mode of said neighbor cell (Fig. 4, a block diagram illustrating an example embodiment of a network, in accordance with certain embodiments, see teachings in [0066] summarized as “the adaptation of the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yang et al. by using the features as taught by Thangarasa et al. in order to provide a .

Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0330641 A1) in view of Yang et al. (US 2019/0223038 A1) as applied to claim 1 and 18 above, and further in view of Jading et al. (US 8,249,007 B2).

Zhang et al. and Yang et al. disclose the claimed limitations as described in paragraph 5 above. Zhang et al. and Yang et al. do not expressly disclose the following features: regarding claim 9, wherein: in relation to said measuring, the method further comprises determining downlink subframes for said measuring, and performing radio measurement of a reference signal in said subframes for said measuring; regarding claim 26, wherein: in relation to said measuring, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform determining downlink subframes for said measuring, and performing radio measurement of a reference signal in said subframes for said measuring.
Jading et al. disclose a method for measurement of cell-specific reference symbols with the following features: regarding claim 9, wherein: in relation to said measuring, the method further comprises determining downlink subframes for said measuring, and performing radio measurement of a reference signal in said subframes 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yang et al. by using the features as taught by Jading et al. in order to provide a more effective and efficient system that is capable of determining downlink subframes for said measuring, and performing radio measurement of a reference signal in said subframes for said measuring. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 3, 10, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
5/3/2021               
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473